1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RHONDA HAGWOOD, et al.,                         ) Case No.: 1:18-cv-01092-JLT
                                                     )
12                  Plaintiffs,                      ) ORDER REGARDING CERTIFICATES OF
                                                     ) SERVICE OF MOTION TO COMPEL
13          v.                                       )
                                                     )
14   KERN COUNTY, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16
17          On November 22, 2019, Plaintiff Rhonda Hagwood filed a motion to compel the testimony of
18   non-party witnesses Daniel Garcia and Sarah Fernandez. (Doc. 32.) Subsequently, the parties filed a
19   joint stipulation to continue the motion to compel because Plaintiff’s counsel needed more time to
20   effectuate proper service of the motion filed to compel upon the non-party witnesses Daniel Garcia
21   and Sarah Fernandez. (Doc. 36 at 1-2.) On December 12, 2019, the Court granted the joint stipulation
22   to continue the motion to compel. (Doc. 38.) On January 6, 2020, the Court issued a minute order
23   requiring Plaintiff to file certificates of service of the motion to compel upon the non-party deponents
24   no later than January 10, 2020. (Doc. 40.)
25          On January 8, 2020, Plaintiff filed a declaration of private investigator JR Rodriquez regarding
26   the personal service efforts of the notice of motion and motion to compel to Daniel Garcia and Sarah
27   Fernandez. (Doc. 41.) In the declaration, Mr. Rodriquez stated that he and his associate private
28   investigator, John Porter, went to the residence of Daniel Garcia and Sarah Fernandez on December

                                                         1
1    28, 2019 to deliver the documents. (Doc. 41 at 1.) Mr. Rodriguez described hearing and briefly seeing

2    what appeared to be Daniel Garcia and Sarah Fernandez inside the residence, but they refused to come

3    to the door and were “willfully avoiding” Mr. Rodriguez and Mr. Porter. (Doc. 41 at 2.) According to

4    the declaration, Mr. Rodriguez attached the documents to the Christmas wreath that was attached to

5    the front door of the residence as Mr. Porter announced that they were doing so. (Doc. 41 at 2.) Mr.

6    Rodriguez reported that he left the neighborhood for about thirty minutes and upon returning, saw that

7    the documents were no longer on the door Christmas wreath where he had placed them. (Doc. 41 at 3.)

8    Mr. Rodriguez stated the he spoke with a neighbor, who told him that Daniel Garcia and Sarah

9    Fernandez lived at the residence they visited, and they were at home and she had seen them earlier.

10   (Doc. 41 at 3.) The neighbor also described Daniel Garcia and Sarah Fernandez, which matched the

11   subjects he had seen earlier at the residence they visited. (Doc. 41 at 3.)

12           Plaintiff has filed the declaration of the private investigator but not an additional proof of

13   service. As stated in the private investigator’s declaration, Mr. Rodriguez attached the documents to

14   the Christmas wreath that was attached to the front door of the residence, left the neighborhood and

15   upon returning, saw the documents were no longer on the door. (Doc. 41 at 2-3.) He provides no proof

16   of receipt of the documents, and his effort does not comply with any rule for effecting service.1

17   Accordingly, the Court ORDERS:

18           1. The hearing on motion to compel (Doc. 32) is continued to February 13, 2020 at 9:00

19                a.m.;

20           2. Plaintiff shall file certificates of service of the motion to compel upon the non-party

21                deponents by January 20, 2020.

22
23   IT IS SO ORDERED.

24       Dated:      January 13, 2020                                  /s/ Jennifer L. Thurston
25                                                             UNITED STATES MAGISTRATE JUDGE

26
27
28   1
      The Court notes that service may be completed by mailing the motion and notice of motion to the non-parties’ last known
     address. See Fed. R. Civ. Pro. 5(b)(2)(C).

                                                                2
